Title: To James Madison from William Jarvis, 29 November 1802
From: Jarvis, William
To: Madison, James


					
						Sir
						Lisbon 29 Novr. 1802
					
					My last respects of the date of the 26th. Inst. covering a dispatch from Mr. Pinckney was ⅌ the Brig Washington, Captn. Dyer via Provincetown in Massats.  I have now the honor to inclose another from him which I recd. at the same time.
					The following is an extract of a letter from Mr. Gavino dated 9 Novr.
					“You will have heard of the American Ship Prosperity of Philada. being ordered out of Cadiz on accot. of the Fever in some of the U.S.  She arrived here the 6th. Ins’t & agreeable to a late order from King & Council on the same cause subjecting all Vessels from Maryland & Pensylvania to 14 days quarantine provided no one has died on the passage or sick on board,  She has been notified said quarantine but in the mean time is allowed to land the Cargo under quarantine restrictions.  It consists of 2000 bars flour & Staves.  She has a clear Bill of Health from New Castle.  The Govr. of Tangier lately demanded of Consul Simpson & the Swedish Consul passports for the Ship here in question to enter Tripoli which was refused & represented to the Emperor but no answer.  Said Govr. has recalled the Emprs. Passport & Certificates which were sent here for said ship & to lay her up, which has been complied with,  she has only 12 Men on board.  The frigate Adams is at anchor at Algesiras.”  I have the honor to be With Respect—Sir—your mo: Obdt. Servt.
					
						William Jarvis
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
